DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 29 November 2021 [hereinafter Response], where:
Claims 1, 9 and 10 have been amended.
Claim 6 has been cancelled.
Claims 1-5 and 7-10 are pending.
Claims 1-5 and 7-10 are rejected.
Examiner notes that Applicant, in the Application Data Sheet filed 13 October 2017, makes a claim of priority to Chinese National Application 201710340508.X, having a filing date of 15 May 2017. A certified copy of this paper has been electronically retrieved by the USPTO from a participating office on 29 January 2018. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Objections
3.	The objections to claims 1, 9, and 10 is withdrawn in view of the Applicant’s amendments to claims 1 and 9.
Claim Rejections - 35 U.S.C. § 101
4.	The rejection under Section 101 to claims 9 and 10 is withdrawn in view of the Applicant’s amendment indicating the “computer readable storage medium” is “non-transitory.”
5.	The rejection under Section 101 because the claims are directed to a judicial exception is withdrawn.
Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1 and 3-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20040039968 to Hatonen et al. [hereinafter Hatonen] in view of US Patent 5920852 to Graupe [hereinafter Graupe].
Regarding claim 1, Hatonen teaches [a] method for detecting anomalies in time series applied to an anomaly monitoring system (Hatonen ¶ 0001 & Abstract), comprising:
obtaining current metrical data of an application system (Hatonen ¶ 0028 teaches a system (that is, an application system) for collecting data from an observable object, e.g. a network element, in real-time (that is, current) and for automatically detecting, from this data, anomalies in the quality of service in comparison to the normal behaviour of the observable object. Anomalies are detected based on user-definable key performance indicators (KPIs) of the observable object (that is, KPI being metrical data)), wherein the current metrical data and historically obtained metrical data of the same type form a target time series (Hatonen Fig. 3 teaches (Examiner annotations in text boxes) a method for detecting anomalies in time series:

    PNG
    media_image1.png
    591
    790
    media_image1.png
    Greyscale

Hatonen ¶ 0100 teaches that [a]s shown by the arrow “Flow of RTT reports”, the monitored network element sends RTT [(Real Time Traffic)] reports to a network component or another entity, e.g. CCMA. The CCMA (Clear Code Matrix) is a component of the Traffica product and it is responsible for calculating the KPI [(Key Performance Indicator)] values from the RTT reports (that is, obtaining current metrical data, wherein the current metrical data and historically obtained metrical data of the same type form a target time series). It is a user-defined decision tree which consists of nodes and counters. Counters can be KPIs as such or KPIs can be calculated from two or more counters. There, in a step 1, user defined KPIs are updated e.g. at the counter tree, e.g. the CCMA according to the received RTT reports (that is, the “KPIs are updated” are that there are historically obtained metrical data). With an appropriate timing, e.g. every 5th minute, a vector consisting of KPI values, will be output to the learning- and analyzing processes. As shown in FIG. 3, each output vector may be a sequence of KPI values, e.g. “(37, 15, 0, 3, 1)" (that is, target time series); Hatonen ¶ 0115 teaches time which is used as a component of the input data is 1) periodic, 2) continuous and 3) unambiguous (within the period of the input data); also, Hatonen ¶ 0150 teaches If the anomaly detection mechanism 322 decides that the behavior described by the indicator Set 324 is anomalous, the anomaly P-value and the most deviating indicators 326 are stored in an anomaly history database 328. . . . With an appropriate timing, e.g. every 5th minute, a vector consisting of KPI values, will be output to the learning- and analyzing processes. As shown in FIG. 3, each output vector may be a sequence of KPI values, e.g. “(37, 15, 0, 3, 1)"; Hatonen ¶ 0115 teaches time which is used as a component of the input data is 1) periodic, 2) continuous and 3) unambiguous (within the period of the input data);
obtaining a time series set corresponding to the current metrical data, wherein the time series set comprises at least one time series formed according to continuous metrical data from the nth metrical data prior to the current metrical data to the current metrical data in the target time series, and n is a natural number, wherein the time series set comprises a plurality of time series where n>2, and each time series comprises the current metrical data (Hatonen Fig. 3 & ¶ 0102 teaches that [i]n the analyzing process, step 4., any new KPI vector received from Step 2 (that is, obtaining a time series set corresponding to the current metrical data), will be compared to the profile formed in step 3 based on the previous KPI vectors, so as to detect any surprising deviations therebetween which might indicate an alarm situation. Preferably, an anomaly P-value will be calculated for each new incoming vector. The value of P value can range e.g. between 0 and 100. The closer to 0105 0 the value is, the more the new vector differs from the profile (that is, “differing” is that “the time series set comprises at least one time series formed according to continuous metrical data from the nth metrical data prior to the current metrical data)
[Examiner notes: the first portion of this limitations recites “a time series set corresponding to the current metrical data”, and the newly amended portion recites “the time series set comprises a plurality of time series, where n>2 [(a “plurality” is “two more more)], and each time series comprises the current metrical data.” That is, the two clauses convey the same meaning, but in a different way. For examination purposes, “a time series set” comprises “the current metrical data.”]);
* * *
and determining whether the current metrical data is abnormal (Hatonen Fig. 3 & ¶ 0096 teaches The anomaly detector 5 sends a report, i.e. Anomaly Information report, to a monitoring/reporting device 6 whenever it detects an interesting deviation in network element(s) behavior in comparison to the profile of the NE 1. This monitoring/reporting device can be either a dedicated monitoring application in a computer or an SMS or HTTP-based application in a mobile device) at least according to the activated memory nerve cells (Hatonen Fig. 4 teaches (Examiner annotations in text boxes) a self-organizing map:

    PNG
    media_image2.png
    581
    771
    media_image2.png
    Greyscale

Hatonen ¶ 0115 teaches [a]t first sight, [s]uch a two-dimensional presentation of time would seem to use both dimensions of a two-dimensional SOM map, but such SOM maps are for visualization purposes only, and inside a computer memory, an SOM map can have an arbitrary number of dimensions; Hatonen ¶ 101 teaches [t]he SOM consists then of k nodes (neurons) . . . . When using SOM or K-means the profile consists of as many vectors as nodes or neurons and the distance distribution (that is, “neurons” of a SOM are activated memory nerve cells)), wherein determining whether the target time series is abnormal at least according to the activated memory nerve cells comprises:
determining that the current metrical data is abnormal when the activated memory nerve cells comprises a preset memory nerve cell (Hatonen ¶¶ 0030 & 0033 teaches that system learns the normal values of the KPI vectors and is thus capable of detecting and indicating an abnormal behaviour of the observable object when the actual KPI vectors (that is, current metrical data) deviate significantly from the learned KPI vectors (that is, determining that the current metrical data is abnormal). . . . Alarm filtering applications help to reduce operator workload by adjusting the network information flow to an optimal level), wherein the preset memory nerve cell is used for recording time series corresponding to one or more abnormal conditions to which an administrator of the anomaly monitoring system pays attention (Hatonen ¶ 0030 teaches the system learns the normal values of the KPI vectors and is thus capable of detecting an indicating an abnormal behavior of the observable object when the actual KPI vectors deviate significantly from the learned KPI vectors (that is, the preset memory nerve cell is used for recording time series corresponding to one or more abnormal conditions to which an administrator of the anomaly monitoring system pays attention) 
[Examiner note: “to which an administrator . . . pays attention” is an alert, or simply a “monitoring device” such as a display 332 (Hatonen ¶ 0150)]).
Though Hatonen teaches monitoring a parameter of the observable object by repeatedly detecting the parameter, which is input to a learning process and to an analyzing process using a self organizing map embodiment for detecting an anomalous behavior, Hatonen, however, does not explicitly teach - 
for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists;
activating the memory nerve cell when the existence of the memory nerve cell is judged;
allocating a memory nerve cell to the time series so as to record the time series when an absence of the memory nerve cell is judged, and activating the allocated memory nerve cell; and
But Graupe teaches -
* * *
for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists (Graupe, Fig. 3B teaches self organizing map modules and their correlation linking structure (Examiner’s annotations in text boxes):

    PNG
    media_image3.png
    815
    1072
    media_image3.png
    Greyscale

where Graupe 18:51-56 teaches priority must be given to the more likely neural fits (that is, judging). This is accomplished feedback based on counting (rewarding) past successes, as in FIGS. 3A and 3B to increase N accordingly or to reduce it, if a "drought" has been observed in utilizing a certain memory; Graupe, claim 1, teaches a SOM subsystem comprising a plurality of self organizing map modules (SOM), each said SOM module comprising a plurality of memory cells (that is, memory nerve cell) for selectively storing (that is, “selectively” or “neural fits” is judging), as stored subwords, the category subwords of the input word (that is, for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists));
activating the memory nerve cell when the existence of the memory nerve cell is judged (Graupe 1:55-57 teaches the ACT system activated the memory structure representing those segments with a higher probability of success; see also Graupe 3:14-21, which teaches a Kohonen layer neuron [that is normalized input vector] is the highest, is declared the winner (that is, activating the memory nerve cell when the existence of the memory nerve cell is judged));
allocating a memory nerve cell to the time series so as to record the time series when an absence of the memory nerve cell is judged, and activating the allocated memory nerve cell (Graupe, Abstract, teaches [t]he system then determines what nodes or processing units within the SOM will be activated and subsequently compared to the selected input word; see also Graupe 2:59-67 teaches [t]he Kohonen layer acts as a classifier where all similar input vectors, namely those belonging to the same class produce a unity output in the same Kohonen neuron. Subsequently, the Grossberg layer produces the desired output for the given class as has been classified in the Kohonen layer above. In this manner, generalization is then accomplished (that is, to “classify” under the Kohonen layer on a SOM module basis because the time series was not “classified,” is allocating a memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged, and activating the allocated memory nerve cell); see also Graupe 10:31-36 teaches a coordinated activation of neurons in various modules allows the network 100 to recreate (interpolate) complex patterns and to make associations (say, to associate a person's name with face, with address, etc.). The computations that are involved follow connection between neurons in a SOM and also between a large number of SOM modules; Graupe 20:12-34 teaches the LAMSTAR system provided by the present invention allows it deal with very large memories. Its capacity is virtually unlimited. Forgetting clears memories or links. Its modified SOM modules 10, 20, 30 allow it to restrict its search to only a limited number of neurons. . . . The present invention is a truly untrained network); and
* * *
Hatonen and Graupe are from the same or similar field of endeavor. Hatonen teaches anomaly detection based on a self-organizing map basis. Graupe teaches self-organizing map modules that set out Kohonen layer neurons. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Graupe pertaining to anomaly detection via a self-organizing map with the Kohonen layer neurons of Graupe.
The motivation for doing so is to satisfy a long felt need for a large yet efficient and flexible memory system which will produce associations among data streams having very rapidly delivery at a low cost. (Graupe 5:41-56). 
Regarding claim 3, the combination of Hatonen and Graupe teaches all of the limitations of claim 1, as described above in detail.
Hatonen teaches -
wherein the determining whether the current metrical data is abnormal at least according to the activated memory nerve cells comprises:
determining an anomaly score according to the total number of the newly allocated memory nerve cells and the total number of the activated memory nerve cells (Hatonen ¶ 0095 teaches anomaly detector 5 compares the most recent KPI vector of KPI extractor 2 to the behavior profile (that is, the total number of the activated memory nerve cells), i.e. NE profile received from profile adapter 4, and detects differences (that is, “differences” being the total number of the newly allocated memory nerve cells) of the KPI vector in comparison to the NE profile. The detector 5 gets the profile of each NE or NE type from the profile adapter 4 either by request or periodically or whenever the adapter 4 is ready to submit such a profile. This can be implemented with one of several well-known anomaly detection methods (that is, determining an anomaly score according to the total number of the newly allocated memory nerve cells and the total number of the activated memory nerve cell)
[Examiner note: neither the specification nor the claims define the term “newly allocated” or “activated” memory nerve cells; the ordinary meaning of the term in the context of an anomaly detection system is that “newly allocated” pertains to “differences” as relates to anomalies with respect to “activated” memory nerve cells (cf. PGPUB ¶ 0064 regarding a “quantity” of “newly allocated,” where it is not clear to the Examiner as to the significance without a baseline measure pertaining to the time series data)]); and
when the anomaly score is greater than or equal to a preset anomaly threshold, determining that the current metrical data is abnormal (Hatonen ¶ 0043 teaches an [Anomaly Detection System (ADS)] learns the normal values of the KPI vectors and is thus capable of indicating the abnormal behaviour of the network. The system alarms for anomalies when the deviation is strong enough (that is, greater than or equal to) compared to normal behavior (that is, a preset anomaly threshold) (that is, determining an anomaly score according to the total number of the newly allocated memory nerve cells and the total number of the activated memory nerve cells; and when the anomaly score is greater than or equal to a preset anomaly threshold, determining that the current metrical data is abnormal)).
Regarding claim 4, the combination of Hatonen and Graupe teaches all of the limitations of claim 3, as described above in detail. 
Hatonen teaches -
wherein the determining an anomaly score according to the total number of the newly allocated memory nerve cells and the total number of the activated memory nerve cells comprises:
determining the anomaly score according to the total number of the newly allocated memory nerve cells and the total number of the activated memory nerve cells (Hatonen ¶ 0030 teaches the anomaly detection system learns the normal values of the KPI vectors and is thus capable of detecting and indicating (that is, determining the anomaly score) an abnormal behaviour of the observable object (that is, according to the total number of the newly allocated memory nerve cells) when the actual KPI vectors deviate significantly from the learned KPI vectors (that is, the total number of the activated memory nerve cells)) through the following formula:

    PNG
    media_image4.png
    68
    153
    media_image4.png
    Greyscale

wherein, score represents the anomaly score; new represents the total number of the newly allocated memory nerve cells; and active represents the total number of the activated memory nerve cells (Hatonen ¶ 0043 teaches an [Anomaly Detection System (ADS)] learns the normal values of the KPI vectors and is thus capable of indicating the abnormal behaviour of the network. The system alarms for anomalies when the deviation (that is, the score represents the anomaly score) is strong enough compared to normal behavior (that is, “normal behavior” is active represents the total number of the activated memory nerve cells); 
[Examiner note: a “ratio” is a “difference” simply presented in a differing form]).
Regarding claim 5, the combination of Hatonen and Graupe teaches all of the limitations of claim 1, as described above in detail. 
Hatonen teaches -
further comprising:
performing anomaly alarm when determining that the current metrical data is abnormal (Hatonen ¶ 0033 teaches real-time network surveillance and cost-efficient operations are possible at both the regional and global level (that is, performing anomaly alarm when determining that the current metrical data is abnormal));
receiving feedback information for the anomaly alarm input by a user (Hatonen ¶ 0033 teaches [a]larm filtering applications help to reduce operator workload by adjusting the network information flow to an optimal level. The invention may provide alarm manuals and alarm history information to assist in troubleshooting network problems (that is, alarm filtering applications, and troubleshooting are for receiving feedback information for the anomaly alarm input by a user)); and
adjusting the anomaly threshold according to the feedback information (Hatonen ¶ 0035 teaches adjustable alarm sensitivity (that is, adjusting the anomaly threshold according to the feedback information). Features of a preferred embodiment include: receiving traffic reports from observable objects, e.g. network elements; using reports in counting key performance indicators (KPI); forming vectors of KPIs; and using the vectors as input data to an algorithm that learns the normal functioning of the observable objects and detects anomalies).
Regarding claim 7, the combination of Hatonen and Graupe teaches all of the limitations of claim 1, as described above in detail.
Hatonen teaches -
wherein the allocating a memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged, and activating the allocated memory nerve cell comprises at least one of the following steps:
allocating a new memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged and when the total number of the activated memory nerve cells is smaller than a predetermined number, and activating the allocated new memory nerve cell (Hatonen ¶ 0030 teaches the anomaly detection system learns the normal values of the KPI vectors and is thus capable of detecting and indicating (that is, determining the anomaly score) an abnormal behaviour of the observable object (that is, according to the total number of the newly allocated memory nerve cells) when the actual KPI vectors deviate significantly from the learned KPI vectors (that is, the total number of the activated memory nerve cells);
[Examiner note: upon “the total number of the activated memory nerve cells being smaller,” the comparison is such that the “new memory nerve cell to the time series” operates to “deviates significantly” as taught by Hatonen, which functions for activating the allocated new memory cell]); and
* * *
Though Hatonen teaches monitoring a parameter of the observable object by repeatedly detecting the parameter, which is input to a learning process and to an analyzing process using a self organizing map embodiment for detecting an anomalous behavior, Hatonen, however, does not explicitly teach - 
* * *
and reallocating the memory nerve cell having the least activation time in the activated memory nerve cells to the time series so as to record the time series when the absence of the memory nerve cell is judged and when the total number of the activated memory nerve cells is greater than or equal to the predetermined number, and activating the allocated memory nerve cell (Graupe 09:50-57 teaches the idea that the brain consists of many agents and a knowledge line (K-line) is created whenever we want to memorize some experience. The K-line is connected to mental agents that are involved in the memorization process. When the K-line is subsequently activated, it reactivates some of these mental agents to recreate a mental state similar to the observed original.).
But Graupe teaches -
and reallocating the memory nerve cell having the least activation time in the activated memory nerve cells to the time series so as to record the time series when the absence of the memory nerve cell is judged (Graupe 10:28-30 teaches neurons in each SOM module are erased if unused for a given time interval (that is, by being “unused,” those neurons having the least activation time in the activated memory nerve cells), this being denoted as a forgetting feature to limit the size of each module) and when the total number of the activated memory nerve cells is greater than or equal to the predetermined number (Graupe 13:9-13 teaches reconstructed stored input and the observed input are compared and the difference is evaluated by the task evaluation section 60 as in FIGS. 1, 1A to determine a fit (that is, a “fit” is greater than or equal to the predetermined number) between the interpolation/extrapolation of previously stored and new information), and activating the allocated memory nerve cell (Graupe 09:50-57 teaches the idea that the brain consists of many agents and a knowledge line (K-line) is created whenever we want to memorize some experience. The K-line is connected to mental agents that are involved in the memorization process. When the K-line is subsequently activated, it reactivates some of these mental agents to recreate a mental state similar to the observed original (that is, when the total number of the activated memory nerve cells is greater than or equal to the predetermined number, and activating the allocated memory nerve cell)).
Regarding claim 8 the combination of Hatonen and Graupe teaches all of the limitations of claim 1, as described above in detail.
Hatonen teaches -
further comprising: 
performing anomaly alarm when determining that the current metrical data is abnormal (Hatonen ¶ 0033 teaches real-time network surveillance and cost-efficient operations are possible at both the regional and global level (that is, performing anomaly alarm when determining that the current metrical data is abnormal)).
Regarding claim 9, Hatonen teaches [a] non-transitory computer readable storage medium with a computer program stored thereon (Hatonen ¶ 0178 teaches a computer readable storage medium), wherein the program realizes method comprising the following steps:
obtaining current metrical data of an application system (Hatonen ¶ 0028 teaches a system (that is, an application system) for collecting data from an observable object, e.g. a network element, in real-time (that is, current) and for automatically detecting, from this data, anomalies in the quality of service in comparison to the normal behaviour of the observable object. Anomalies are detected based on user-definable key performance indicators (KPIs) of the observable object (that is, KPI being metrical data)), wherein the current metrical data and historically obtained metrical data of the same type form a target time series (Hatonen Fig. 3 teaches (Examiner annotations in text boxes) a method for detecting anomalies in time series:

    PNG
    media_image1.png
    591
    790
    media_image1.png
    Greyscale

Hatonen ¶ 0100 teaches that [a]s shown by the arrow “Flow of RTT reports”, the monitored network element sends RTT [(Real Time Traffic)] reports to a network component or another entity, e.g. CCMA. The CCMA (Clear Code Matrix) is a component of the Traffica product and it is responsible for calculating the KPI [(Key Performance Indicator)] values from the RTT reports (that is, obtaining current metrical data, wherein the current metrical data and historically obtained metrical data of the same type form a target time series). It is a user-defined decision tree which consists of nodes and counters. Counters can be KPIs as such or KPIs can be calculated from two or more counters. There, in a step 1, user defined KPIs are updated e.g. at the counter tree, e.g. the CCMA according to the received RTT reports (that is, the “KPIs are updated” are that there are historically obtained metrical data). With an appropriate timing, e.g. every 5th minute, a vector consisting of KPI values, will be output to the learning- and analyzing processes. As shown in FIG. 3, each output vector may be a sequence of KPI values, e.g. “(37, 15, 0, 3, 1)" (that is, target time series); Hatonen ¶ 0115 teaches time which is used as a component of the input data is 1) periodic, 2) continuous and 3) unambiguous (within the period of the input data); also, Hatonen ¶ 0150 teaches If the anomaly detection mechanism 322 decides that the behavior described by the indicator Set 324 is anomalous, the anomaly P-value and the most deviating indicators 326 are stored in an anomaly history database 328. . . . With an appropriate timing, e.g. every 5th minute, a vector consisting of KPI values, will be output to the learning- and analyzing processes. As shown in FIG. 3, each output vector may be a sequence of KPI values, e.g. “(37, 15, 0, 3, 1)"; Hatonen ¶ 0115 teaches time which is used as a component of the input data is 1) periodic, 2) continuous and 3) unambiguous (within the period of the input data);
obtaining a time series set corresponding to the current metrical data, wherein the time series set comprises at least one time series formed according to continuous metrical data from the nth metrical data prior to the current metrical data to the current metrical data in the target time series, and n is a natural number, wherein the time series set comprises a plurality of time series where n>2, and each time series comprises the current metrical data (Hatonen Fig. 3 & ¶ 0102 teaches that [i]n the analyzing process, step 4., any new KPI vector received from Step 2 (that is, obtaining a time series set corresponding to the current metrical data), will be compared to the profile formed in step 3 based on the previous KPI vectors, so as to detect any surprising deviations therebetween which might indicate an alarm situation. Preferably, an anomaly P-value will be calculated for each new incoming vector. The value of P value can range e.g. between 0 and 100. The closer to 0105 0 the value is, the more the new vector differs from the profile (that is, “differing” is that “the time series set comprises at least one time series formed according to continuous metrical data from the nth metrical data prior to the current metrical data)
[Examiner notes: the first portion of this limitations recites “a time series set corresponding to the current metrical data”, and the newly amended portion recites “the time series set comprises a plurality of time series, where n>2 [(a “plurality” is “two more more)], and each time series comprises the current metrical data.” That is, the two clauses convey the same meaning, but in a different way. For examination purposes, “a time series set” comprises “the current metrical data.”]);
* * *
and determining whether the current metrical data is abnormal (Hatonen Fig. 3 & ¶ 0096 teaches The anomaly detector 5 sends a report, i.e. Anomaly Information report, to a monitoring/reporting device 6 whenever it detects an interesting deviation in network element(s) behavior in comparison to the profile of the NE 1. This monitoring/reporting device can be either a dedicated monitoring application in a computer or an SMS or HTTP-based application in a mobile device) at least according to the activated memory nerve cells (Hatonen Fig. 4 teaches (Examiner annotations in text boxes) a self-organizing map:

    PNG
    media_image2.png
    581
    771
    media_image2.png
    Greyscale

Hatonen ¶ 0115 teaches [a]t first sight, [s]uch a two-dimensional presentation of time would seem to use both dimensions of a two-dimensional SOM map, but such SOM maps are for visualization purposes only, and inside a computer memory, an SOM map can have an arbitrary number of dimensions; Hatonen ¶ 101 teaches [t]he SOM consists then of k nodes (neurons) . . . . When using SOM or K-means the profile consists of as many vectors as nodes or neurons and the distance distribution (that is, “neurons” of a SOM are activated memory nerve cells)), wherein determining whether the target time series is abnormal at least according to the activated memory nerve cells comprises:
determining that the current metrical data is abnormal when the activated memory nerve cells comprises a preset memory nerve cell (Hatonen ¶¶ 0030 & 0033 teaches that system learns the normal values of the KPI vectors and is thus capable of detecting and indicating an abnormal behaviour of the observable object when the actual KPI vectors (that is, current metrical data) deviate significantly from the learned KPI vectors (that is, determining that the current metrical data is abnormal). . . . Alarm filtering applications help to reduce operator workload by adjusting the network information flow to an optimal level),, wherein the preset memory nerve cell is used for recording time series corresponding to one or more abnormal conditions to which an administrator of the anomaly monitoring system pays attention (Hatonen ¶ 0030 teaches the system learns the normal values of the KPI vectors and is thus capable of detecting an indicating an abnormal behavior of the observable object when the actual KPI vectors deviate significantly from the learned KPI vectors (that is, the preset memory nerve cell is used for recording time series corresponding to one or more abnormal conditions to which an administrator of the anomaly monitoring system pays attention)).
Though Hatonen teaches monitoring a parameter of the observable object by repeatedly detecting the parameter, which is input to a learning process and to an analyzing process using a self organizing map embodiment for detecting an anomalous behavior, Hatonen, however, does not explicitly teach - 
for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists;
activating the memory nerve cell when the existence of the memory nerve cell is judged;
allocating a memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged, and activating the allocated memory nerve cell; and
But Graupe teaches -
* * *
for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists (Graupe, Fig. 3B teaches self organizing map modules and their correlation linking structure (Examiner’s annotations in text boxes):

    PNG
    media_image3.png
    815
    1072
    media_image3.png
    Greyscale

where Graupe 18:51-56 teaches priority must be given to the more likely neural fits (that is, judging). This is accomplished feedback based on counting (rewarding) past successes, as in FIGS. 3A and 3B to increase N accordingly or to reduce it, if a "drought" has been observed in utilizing a certain memory; Graupe, claim 1, teaches a SOM subsystem comprising a plurality of self organizing map modules (SOM), each said SOM module comprising a plurality of memory cells (that is, memory nerve cell) for selectively storing (that is, “selectively” or “neural fits” is judging), as stored subwords, the category subwords of the input word (that is, for each time series in the time series set, judging whether a memory nerve cell used for recording the time series exists));
activating the memory nerve cell when the existence of the memory nerve cell is judged (Graupe 1:55-57 teaches the ACT system activated the memory structure representing those segments with a higher probability of success; see also Graupe 3:14-21, which teaches a Kohonen layer neuron [that is normalized input vector] is the highest, is declared the winner (that is, activating the memory nerve cell when the existence of the memory nerve cell is judged));
allocating a memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged, and activating the allocated memory nerve cell (Graupe, Abstract, teaches [t]he system then determines what nodes or processing units within the SOM will be activated and subsequently compared to the selected input word; see also Graupe 2:59-67 teaches [t]he Kohonen layer acts as a classifier where all similar input vectors, namely those belonging to the same class produce a unity output in the same Kohonen neuron. Subsequently, the Grossberg layer produces the desired output for the given class as has been classified in the Kohonen layer above. In this manner, generalization is then accomplished (that is, to “classify” under the Kohonen layer on a SOM module basis because the time series was not “classified,” is allocating a memory nerve cell to the time series so as to record the time series when the absence of the memory nerve cell is judged, and activating the allocated memory nerve cell); see also Graupe 10:31-36 teaches a coordinated activation of neurons in various modules allows the network 100 to recreate (interpolate) complex patterns and to make associations (say, to associate a person's name with face, with address, etc.). The computations that are involved follow connection between neurons in a SOM and also between a large number of SOM modules; Graupe 20:12-34 teaches the LAMSTAR system provided by the present invention allows it to deal with very large memories. Its capacity is virtually unlimited. Forgetting clears memories or links. Its modified SOM modules 10, 20, 30 allow it to restrict its search to only a limited number of neurons. . . . The present invention is a truly untrained network); and
* * *
Hatonen and Graupe are from the same or similar field of endeavor. Hatonen teaches anomaly detection based on a self-organizing map basis. Graupe teaches self-organizing map modules that set out Kohonen layer neurons. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Graupe pertaining to anomaly detection via a self-organizing map with the Kohonen layer neurons of Graupe.
The motivation for doing so is to satisfy a long felt need for a large yet efficient and flexible memory system which will produce associations among data streams having very rapidly delivery at a low cost. (Graupe 5:41-56).
Regarding claim 10, Hatonen teaches [an] electronic device (Hatonen ¶ 0013 teaches a system, method and/or device), comprising:
the non-transitory computer readable storage medium of claim 9 (Hatonen and Graupe teach all of the limitations of claim 9, as described above in detail); and
one or more processors, used for executing the program in the computer readable storage medium (Hatonen ¶ 0121 teaches The invention can be implemented as software routines (that is, executing) in a computer system having access to the objects to be observed (that is, a “computer system” includes one or more processors, used for executing the program in the computer readable storage medium)).
10.	Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20040039968 to Hatonen et al. [hereinafter Hatonen] in view of US Patent 5920852 to Graupe [hereinafter Graupe] and US Published Application 20080170507 to Handley et al. [hereinafter Handley].
Regarding claim 2, the combination of Hatonen and Graupe teaches all of the limitations of claim 1, as described above in detail. 
Though Hatonen and Graupe teach monitoring time series parameters using a memory cell activations for detecting an anomalous behavior, the combination of Hatonen and Graupe does not explicitly teach -
wherein prior to the step of obtaining a time series set corresponding to the current metrical data, the method further comprises:
determining a compression value corresponding to the current metrical data through the following formula:

    PNG
    media_image5.png
    56
    187
    media_image5.png
    Greyscale

wherein, v′ represents the compression value, v represents the current metrical data; vmin represents the minimum value in the target time series; vmax represents the maximum value in the target time series; M represents the number of parts into which the data interval between the minimum value and the maximum value is equally divided;
encoding the compression value to obtain encoded data corresponding to the current metrical data; and
wherein each time series in the time series set is a sequence composed of each encoded data respectively corresponding to each metrical data forming the time series.
But Handley teaches -
determining a compression value corresponding to the current metrical data through the following formula:

    PNG
    media_image5.png
    56
    187
    media_image5.png
    Greyscale

wherein, v′ represents the compression value, v represents the current metrical data; vmin represents the minimum value in the target time series; vmax represents the maximum value in the target time series (Handley ¶ 0037 teaches that the values of each time series may be scaled to values between, for example, 0 and 1. inclusive, prior to performing a similarity calculation. For example, each value of a time series X (i.e., Xi for times i-1 to n) may be scaled using the following formula:

    PNG
    media_image6.png
    66
    170
    media_image6.png
    Greyscale

where min(X) and max(X) are the minimum and maximum values of X, in time series X, respectively (that is, determining a compression value corresponding to the current metrical data). Different scales, such as values representing percentages between a minimum value and a maximum value, values between 0 and 10, inclusive, and the like, may also be used within the scope of this disclosure as will be apparent to one of ordinary skill in the art (that is, the achieving of “different scales” is such that M represents the number of parts into which the data interval between the minimum value and the maximum value is equally divided)
[Examiner note: M is the integer values that the Specification defines “M” on the one hand where “[t]he value of M is determined by the noise distribution, the size of the storage space, the computational efficiency and the like.” But on the other hand, the Specification continues with the example that “[e]xemplarily, M=8, namely the data interval between the maximum value and the minimum value in the target time series is equally divided into 8 parts.” (Specification Fig. 2A & page 5, lines 1-2); Examiner construes the plain meaning of the term to simply be the number of data intervals in the time series]);
encoding the compression value to obtain encoded data corresponding to the current metrical data; and wherein each time series in the time series set is a sequence composed of each encoded data respectively corresponding to each metrical data forming the time series (Handley ¶ 0037 teaches the values of each time series may be scaled . . . prior to performing a similarity calculation (that is, “prior to performing” an operation on the time series data is encoding the compression value to obtain encoded data corresponding to the current metrical data; and wherein each time series in the time series set is a sequence composed of each encoded data respectively corresponding to each metrical data forming the time series)).
Hatonen, Graupe, and Handley are from the same or similar field of endeavor. Hatonen teaches anomaly detection based on a self-organizing map basis. Graupe teaches self-organizing map modules that set out Kohonen layer neurons. Handley teaches fault analysis using numerically coded time series data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Hatonen pertaining to anomaly detection via a self-organizing map with Kohonen layer neurons and with the time series coding of Handley.
The motivation for doing so is to process a larger volume of time series data having differing magnitudes for fault detection. (Handley ¶ 0006).
Response to Arguments
11.	With respect to the rejection under Section 101 for subject matter directed to a judicial exception, Applicant argues “[a]mended method claim 1 reflects application scenarios according to paragraphs [0002] and [0040] of the [Published] Specification. Specifically, the method is applied to an anomaly monitoring system, and the obtained metrical data is metrical data of an application system. The technical problem of how to perform abnormal monitoring of the metrical data of the application system can be solved through the solution defined by amended claim 1, which is eligible subject matter since ‘the recited judicial exception is integrated into a practical application of that exception’ mentioned by prong two in step 2A of the Alice analysis per the USPTO guidance.” (Response at pp. 8-9).
	Examiner agrees. The Federal Circuit, in Cosmokey, holds that the elements of each claim both individually and as an ordered combination are considered to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. Cosmokey Solutions GMBH v. Duo Security LLC, 15 F.4th 1091, 1097, 2021 U.S.P.Q.2d 1003 (Fed. Cir. 2021) (precedential). 
In view thereof, the claims and specification recite a specific improvement to anomaly detection that addresses the “cold start” problem by gradually reinforcing the learning ability and judging ability of the process so that “learning” or training the model on large-scale historical data in advance is not required. (Specification at p.14, lines 9-20). Instant claim 1 recites, inter alia, “obtaining current metrical data of an application system . . . ; allocating a memory nerve cell to the time series so as to record the time series when an absence of the memory nerve cell is judged, and activating the allocated memory nerve cell; . . . . (claim 1, lines 3-14; see also, claim 9, lines 4-19).
Accordingly, the claims are directed to patent-eligible subject matter.
12.	With respect to the rejections under Section 103, Applicant argues “the abnormal detection method used in Hatonen needs to learn the historical data to obtain the profile, and then determine whether to generate an abnormal indication according to the P value calculated based on the comparison between the new KPI vector and the profile. . . . Amended claim 1 defines each time series in the time series set to comprise the current metrical data, which is different from "the previous KPI vectors" in Hatonen.” (Response at pp. 10-11).
Examiner agrees that Hatonen teaches the feature of an “[i]ndicator time series of training period (312).” As explained, [f]or each unit of time, an indicator collector 306 collects and indicator tuple 304. The tuples are stored in an indicator database 310. Reference 312 points to a data set used for training the neural network (or another learning mechanism) 314.” (Hatonen ¶ 0150). As indicated, Hatonen teaches an incremental training, which is suggested as addressing a “cold start” problem. 
However, Graupe, having a modified SOM, is cited as teaching allocating and activating a memory nerve cell, as set out above. Specifically, Graupe teaches “a truly untrained network.” (Graupe ¶ 20:33-34).
Also, Hatonen does teach “current” KPIs, as set out in detail in the rejections above.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
13.	Also, Applicant argues “amended claim 1 does not require a process of learning historical data to form a profile. Thus, Hatonen does not teach [Applicant’s] "the time series set comprises at least one time series formed according to continuous metrical data from the nth metrical data prior to the current metrical data to the current metrical data in the target time series, and n is a natural number, wherein the time series set comprises a plurality of time series where n>2, and each time series comprises the current metrical data’ as defined by amended claim 1.” (Response at pp. 10-11 & 13). 
Examiner respectfully disagrees. Hatonen teaches “assembling indicators (304) indicating the behavior of the observable objects (302) and arranging the assembled indicators . . . wherein the presentation of time (420-424) is periodic, continuous, and unambiguous within the period (L)” (Hatonen ¶¶ 00160-64). Accordingly, the claim language covers the teachings of Hatonen, as set out above in detail.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
14.	Applicant also argues “Graupe teaches the concept of ‘input word’ and ‘sub word’, . . . . In Graupe, according to each element in the input vector, the vector X is divided into subwords, and each subword Xi corresponds to a SOM module, and the SOM module stores data related to the category of the input word. . . . However, in amended claim 1, there is no need to divide the input data into multiple sub-data according to the elements it contains. The concept of ‘time series set’ in claim 1 is not the same as ‘input word’ in Graupe, and each time series contained in the claimed time series set does not equal a ‘subword’ as taught by Graupe.” (Response at p. 12).
Examiner respectfully disagrees. The broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what it teaches or fairly suggests to the skilled artisan. Ex parte LeBoeuf, App. No. 2020-003511 at p.4 (PTAB 25 January 2021). Graupe is relied upon as teaching judging whether a memory nerve cell used for recording the time series exists. Moreover, Graupe teaches “[t]he ‘words’ (say, patterns) as associated time-wise if they occur more-or-less at the same time.” (Graupe 10:59-61). 
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
15.	Applicant argues the claims are directed to “a time series memory search mode,” in which, “[p]er amended claim 1, a time series memory search mode is adopted in the anomaly detection, there is no need to mathematically fit the metrical data, therefore the anomaly monitoring system supports the anomaly detection of non-continuous metrical data to which the time series cannot be predicted. In addition, as the anomaly monitoring system [of the instant claims] can gradually reinforce the learning ability and the judging ability according to the gradually obtained metrical data, it does not need to learn large-scale historical data in advance, and thus the problem of cold start can be solved. However, both Hatonen and Graupe require a pre-learning process for historical data.” (Response at p. 14).
Examiner respectfully disagrees, as set out above in the discussion above in the response to arguments, and as further set out in the rejections hereinabove. Moreoever, gradual reinforcement learning as set out by Applicant is a form of pre-learning processing.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
16.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20170063905 to Muddu et al.) teaches visually presenting analytical results scored with risk ratings and supporting evidence, the security platform enables network security administrators to respond to a detected anomaly or threat, and to take action promptly.
(Miller et al., “Collaborative Intrusion Detection System,” IEEE 2003) teaches each agent uses a self-organizing map (SOM) in order to detect intrusive activities on a computer network A blackboard mechanism is used for the aggregation of results generated from such agents (i.e. a group decision). In addition, this system is capable of reinforcement learning with the reinforcement signal generated within the blackboard and then distributed over all agents which are involved in the group decision making.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122